 Case 3:17-cv-00733-L-JLB Document 69 Filed 07/11/19 PageID.690 Page 1 of 3


 1 DAVIS WRIGHT TREMAINE LLP
   THOMAS R. BURKE (CA State Bar No. 141930)
 2 505 Montgomery Street, Suite 800
   San Francisco, California 94111
 3 Telephone: (415) 276-6500
   Facsimile: (415) 276-6599
 4 Email: thomasburke@dwt.com
 5 DAVIS WRIGHT TREMAINE LLP
   DAN LAIDMAN (CA State Bar No. 274482)
 6 865 South Figueroa Street, Suite 2400
   Los Angeles, CA 90017-2566
 7 Telephone: (213) 633-6800
   Email: danlaidman@dwt.com
 8
   ACLU FOUNDATION OF SAN DIEGO
 9 AND IMPERIAL COUNTIES
   MITRA EBADOLAHI (CA State Bar No. 275157)
10 P.O. Box 87131
   San Diego, CA 92138-7131
11 Telephone: (619) 398-4187
   Email: mebadolahi@aclusandiego.org
12
   Attorneys for Plaintiff
13 AMERICAN CIVIL LIBERTIES UNION OF
   SAN DIEGO AND IMPERIAL COUNTIES
14
15                                      UNITED STATES DISTRICT COURT
16                                  SOUTHERN DISTRICT OF CALIFORNIA
17
   AMERICAN CIVIL LIBERTIES UNION Case No. 3:17-cv-00733-L-JLB
18 OF SAN DIEGO AND IMPERIAL
   COUNTIES,                      NOTICE OF SETTLEMENT
19
                     Plaintiff,
20                                Action Filed:     April 12, 2017
         vs.
21
   U.S. DEPARTMENT OF HOMELAND
22 SECURITY and U.S. CUSTOMS AND
   BORDER PROTECTION,
23
                     Defendants.
24
25
26
27
28

                                                    1
     NOTICE OF SETTLEMENT
     4817-9966-0700v.3 0201195-000002
 Case 3:17-cv-00733-L-JLB Document 69 Filed 07/11/19 PageID.691 Page 2 of 3


 1            On October 18, 2018, the Court issued an Order dismissing this matter with
 2 prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). On May 2, 2019, the
 3 Court entered an Order extending Plaintiff’s deadline to file and serve its motion, if
 4 any, to recover attorneys’ fees and costs pursuant to 5 U.S.C. §552(a)(4)(E), until
 5 August 14, 2019. The parties now have resolved Plaintiff’s request for attorneys’
 6 fees and costs, and Plaintiff will not be filing a motion pursuant to 5 U.S.C.
 7 §552(a)(4)(E). Accordingly, this litigation has been fully and finally resolved, and
 8 the Court should terminate this case.
 9
10 DATED: July 11, 2019                       DAVIS WRIGHT TREMAINE LLP
                                              THOMAS R. BURKE
11                                            DAN LAIDMAN
12                                            ACLU FOUNDATION OF SAN DIEGO AND
                                              IMPERIAL COUNTIES
13                                            MITRA EBADOLAHI
14                                            By: /s/ Thomas R. Burke
                                                         Thomas R. Burke
15                                              Attorneys for Plaintiff
                                                AMERICAN CIVIL LIBERTIES
16                                              UNION OF SAN DIEGO AND
                                                IMPERIAL COUNTIES
17
18 DATED: July 11, 2019                       UNITED STATES DEPARTMENT OF JUSTICE
                                              CHETAN A. PATIL
19
                                              By: /s/ Chetan A. Patil
20                                                        Chetan A. Patil
                                                Attorneys for Defendants
21                                              U.S. DEPARTMENT OF HOMELAND
                                                SECURITY AND U.S. CUSTOMS AND
22                                              BORDER PROTECTION
23
24
25
26
27
28

                                               2
     NOTICE OF SETTLEMENT
     4817-9966-0700v.3 0201195-000002
 Case 3:17-cv-00733-L-JLB Document 69 Filed 07/11/19 PageID.692 Page 3 of 3


 1                                      SIGNATURE CERTIFICATION
 2
              Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3
 4 Policies and Procedures Manual, I hereby certify that the content of this document is
 5 acceptable to Chetan A. Patil, counsel for defendants U.S. Department of Homeland
 6
   Security and U.S. Customs and Border Protection, and that I have obtained Mr.
 7
 8 Patil’s authorization to affix his electronic signature to this document.
 9                                                     /s/ Thomas R. Burke
10                                                    THOMAS R. BURKE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
     NOTICE OF SETTLEMENT
     4817-9966-0700v.3 0201195-000002
